[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                   FILED
                        ________________________        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               Aug. 7, 2008
                              No. 08-10543                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 89-00182-CV-OC-10-GRJ

KENNETH A. STOECKLIN,



                                        Plaintiff-Counter-Defendant-Appellant,

                                   versus

UNITED STATES OF AMERICA,


                            Defendant-Counter-Claimant-Cross-Claimant-Third-
                                                     Party Plaintiff-Appellee,

INTERNAL REVENUE SERVICE,

                                                                   Defendant,

A.B. PHILLIPS, in his individual capacity,
DAVID B. QUINN, in his individual capacity,

                                                          Counter-Defendants,
K. WAYNE STOECKLIN,
HELEN R. STOECKLIN,

                                                       Cross-Defendants-Third-Party
                                                                        Defendants.


                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                  (August 7, 2008)

Before DUBINA, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Appellant Kenneth A. Stoecklin, proceeding pro se, appeals the district

court’s order denying his motion to vacate its order granting the government’s

cross-motion for summary judgment in an action to set aside Stoecklin’s fraudulent

conveyance of property, reclaim his unpaid tax liability, and sell the property to

satisfy the unpaid tax liability under 26 U.S.C. § 7402. On appeal, Stoecklin

argues that the district court erred in denying his Fed.R.Civ.P. 60(b) motion to

vacate because the government and the county recorder conspired to record

fraudulently the federal tax liens on his property without proper certification.

      Normally, we review a district court’s denial of a Fed.R.Civ.P. 60(b) motion

for an abuse of discretion. Turner v. Sec’y of Air Force, 944 F.2d 804, 807 (11th

                                           2
Cir. 1991). Under Fed.R.Civ.P. 60(b), “the court may relieve a party or its legal

representative from a final judgment, order, or proceeding” because of, inter alia,

“fraud (whether previously called intrinsic or extrinsic), misrepresentation, or

misconduct by an opposing party.” Fed.R.Civ.P. 60(b)(3). “This rule does not

limit a court’s power to . . . set aside a judgment for fraud on the court.”

Fed.R.Civ.P. 60(d). “[O]nly the most egregious misconduct, such as bribery of a

judge or members of a jury, or the fabrication of evidence by a party in which an

attorney is implicated, will constitute a fraud on the court.” Rozier v. Ford Motor

Co., 573 F.2d 1332, 1338 (5th Cir. 1978).1 “Less egregious misconduct, such as

nondisclosure to the court of facts allegedly pertinent to the matter before it, will

not ordinarily rise to the level of fraud on the court.” Id. Thus, “it is necessary to

show an unconscionable plan or scheme which is designed to improperly influence

the court in its decision.” Id. (citation omitted).

       Motions under Fed.R.Civ.P. 60(b) must be brought “within a reasonable

time,” and a motion under Fed.R.Civ.P. 60(b)(1), (2), or (3) must be filed “no more

than a year after the entry of the judgment or order or the date of the proceeding.”

Fed.R.Civ.P. 60(c)(1). An independent action for “fraud on the court” under


       1
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all of the decisions of the former Fifth Circuit handed down prior
to October 1, 1981.


                                                3
Fed.R.Civ.P. 60(d) may be brought at any time. Rozier, 573 F.2d at 1337-38.

      Because the record demonstrates that Stoecklin filed his Fed.R.Civ.P.

60(b)(3) motion nearly 12 years after the district court’s order granting summary

judgment in favor of the government, we conclude that it was not timely filed

under Fed.R.Civ.P. 60(c)(1). Accordingly, we affirm the district court’s order

denying Stoecklin’s Fed.R.Civ.P. 60(b)(3) motion to vacate.

      AFFIRMED.




                                         4